Citation Nr: 1142142	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  10-07 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a service connection claim for a lung disorder, to include asthma and bronchitis, secondary to mustard gas exposure, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel





INTRODUCTION

The Veteran had active military service from August 1942 December 1942 and June 1943 to February 1946.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for a lung disorder to include asthma and bronchitis secondary to mustard gas exposure, on the basis that new and material evidence had not been received to reopen the claim.  Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim of service connection for a lung disorder.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran did not appear for an August 2011 Travel Board hearing that was scheduled for him.  He did not submit any statements as to why he did not appear for the hearing or indicate any desire to reschedule the hearing.

After the case was certified to the Board, the Veteran submitted additional evidence that had not been considered by the RO.  A remand, pursuant to 38 C.F.R. § 20.1304 is not necessary, however, as the Veteran's representative waived RO jurisdiction of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for a lung disorder was denied by a September 2005 RO decision.  He did not perfect an appeal. 

2.  The evidence received since the September 2005 RO decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for a lung disorder.

3.  The Veteran's lung disorder(s) was incurred in, or aggravated by, his military service.


CONCLUSIONS OF LAW

1.  The September 2005 RO decision that denied entitlement to service connection for a lung disorder is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011). 

2.  Evidence received since the September 2005 RO decision that denied entitlement to service connection for a lung disorder is new and material, and the claim is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The criteria for entitlement to service connection for a lung disorder have been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board reopens the service connection claim for a lung disorder finding that new and material evidence had been submitted to reopen the claim and also grants the claim on the merits.  This award represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary. 

II.  New and Material Evidence

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's claim of entitlement to service connection for a lung disorder (at that time claimed as pneumonia) was initially denied by a March 1946 RO decision on the grounds that pneumonia was not shown on the last examination.  The Veteran submitted additional evidence in support of his claim; and the RO again denied the claim in March 1947.  The Veteran was notified of the March 1947 decision and of his appellate rights by a letter dated March 19, 1947.  He did not perfect an appeal.  Therefore, the March 1947 RO decision (in addition to the March 1946 decision) is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The RO denied entitlement to service connection for a lung disorder (claimed as asthma and bronchitis), secondary to mustard gas exposure in December 1993 on the basis that the evidence of record did not establish that the Veteran took part in mustard gas testing.  The Veteran was notified of the December 1993 decision and of his appellate rights by a letter dated January 20, 1994.  He did not perfect an appeal.  Therefore, the December 1993 RO decision is final.  See id.

In September 2005, the RO denied service connection for a lung disorder, to include asthma and bronchitis, secondary to mustard gas exposure, and a separate claim for pneumonia, on the basis that the Veteran had not submitted new and material evidence to reopen the claim.  

The service treatment records show that the induction physical in February 1943 noted a history of moderate asthma.  The Veteran was seen for nasopharyngitis in December 1943.  He was diagnosed and treated for pneumonia of the right lower lobe in April 1945.  The National Personnel Records Center (NPRC) indicated that the Veteran's service records were likely destroyed by fire.  

In denying the claim in September 2005, the RO noted that as was reported in the last rating decision in December 1993, there was no evidence of record to indicate that the Veteran took part in mustard gas testing while in service.  The RO also noted that with respect to the pneumonia claim the separation examination in April 1945 revealed no lung abnormalities.  The Veteran was notified of the September 2005 decision and of his appellate rights by a letter dated September 13, 2005.  He did not perfect an appeal.  Therefore, the September 2005 RO decision is final.  See id.

The Veteran filed a claim to reopen in April 2009.  A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been previously submitted to agency decision makers. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In this regard, the Board notes that, in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

The Board also notes that, for purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Evidence obtained since the September 2005 RO decision includes two private medical opinions in January 2010 that the Veteran's lung problems are related to his military service in World War II including his treatment for pneumonia. 

The evidence submitted since the September 2005 decision raises a reasonable possibility of substantiating the service connection claim for a lung disorder.  Specifically, two medical doctors have found that the Veteran has a lung disorder related to his military service.  These opinions were not previously considered by VA and support a relationship between a present lung disability and service.  For purposes of determining whether new and material evidence has been received, the credibility of the evidence is presumed.  See Justus, 3 Vet. App. at 512-513.  As the additional evidence is new and material, the claim of entitlement to service connection for a lung disorder is reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

III.  Service Connection

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303(a) . 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498   (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) . 

VA regulations provide that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment. 38 C.F.R. § 3.304(b).  The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the veteran later complains about.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

Claims based on the chronic effects of exposure to mustard gas are governed by the provisions of 38 C.F.R. § 3.316.  Pursuant to 38 C.F.R. § 3.316(a), evidence establishing that the veteran was exposed to the specified vesicant agents during active military service and subsequently developed a certain listed disability is sufficient to establish service connection for that condition. 38 C.F.R. § 3.316(a).  Accordingly, where the evidence establishes that the Veteran had in-service mustard gas exposure and was subsequently diagnosed with one of the listed disabilities, the appellant is relieved of the burden of providing medical evidence of a nexus between the current disability and his in-service exposure, as that nexus is presumed, subject to the regulatory exceptions listed in 38 C.F.R. § 3.316(b). 38 C.F.R. § 3.316; see also Pearlman  v. West, 11 Vet. App. 443, 446 (1998). 

Under 38 C.F.R. § 3.316(a), VA has determined that a positive association exists between 1) full-body exposure to nitrogen or sulfur mustard and the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, or the following cancers: nasopharyngeal, laryngeal, lung (except mesothelioma), or squamous cell carcinoma of the skin; 2) full-body exposure to nitrogen or sulfur mustard or Lewisite and the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma, or chronic obstructive pulmonary disease; and 3) full-body exposure to nitrogen mustard and the subsequent development of acute nonlymphocytic leukemia. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens  v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden  v. Derwinski, 2 Vet. App. 97, 101 (1992). 

As noted above, in adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, the United States Court of Appeals for Veterans Claims (Court) has declared that, in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

The Veteran had two periods of service.  The May 1943 report of physical examination and induction for the Veteran's second period of service notes a history of hay fever and moderate asthma.  Thus, with respect to the asthma, the Veteran is not considered sound at entry into service, and the issue with respect that disability is whether the asthma was aggravated by the Veteran's service beyond its normal progression.  See 38 C.F.R. § 3.306, Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

The service treatment records show that the Veteran was treated for nasopharyngitis in December 1943.  Also, from April 1945 to May 1945 the Veteran was diagnosed and treated for pneumonia of the right lower lobe for 30 days.  A February 1946 discharge examination report showed that no abnormalities were found in the lungs and the chest x-ray was negative.

A few months after the Veteran's discharge, the Veteran submitted a letter to VA dated in May 1946 noting that since his discharge in February he had been sneezing, coughing, and spitting "something awful" and that he had been seen for emergency treatment.  A January 1956 chest x-ray was negative.  

In May 1960 the Veteran submitted another letter to VA noting that he continued to have breathing and coughing difficulties.  An August 1960 Certificate of Attending Physician notes that the Veteran was seen in April 1946 for coughing, sneezing, and wheezing.  He had had similar episodes four years prior.  He was seen for a recurrence of symptoms in May 1951 at which time he had wheezing throughout both lungs and some fine crepitus over the bases of both lungs.  A September 1960 Certificate of Attending Physician notes that the Veteran was treated for acute pharyngitis in April 1954 and was given penicillin and was prescribed medication for wheezing, sneezing, and running nose in April 1960.

A May 1978 private record notes resolving bronchitis.  Private treatment records dated from January 1991 to June 1991 noted treatment for asthma.  A March 1990 pulmonary function test was normal; but a June 1992 pulmonary function test showed a small airway decrease.

In January 1993, the Veteran submitted a statement that since his discharge he had suffered lung problems originally thought to be allergies but recently were diagnosed as bronchitis and asthma approximately five or six years prior.   

An August 2002 VA treatment record from Tampa VA Medical Center notes an impression of chronic obstructive pulmonary disease.  The Veteran also reported recent asthma attacks.

In January 2005, a pulmonary function test showed severe obstructive ventilatory impairment with no demonstrable bronchodilator response.  The impression was dyspnea due to underlying chronic obstructive pulmonary disease with no evidence of wheezing or bronchospasm.  It was noted by the Veteran's private doctor, Dr. Kumar, that the Veteran was chronically on oxygen and a nebulizer.  Private treatment records dated from 2009 through 2010 note continued treatment for asthma, chronic obstructive pulmonary disease, and bronchitis.

The record shows that the Veteran was treated for pneumonia in service; he has submitted statements since approximately two months after discharge from service that he continued to experience chronic symptoms of coughing and wheezing; and medical evidence also supports these chronic symptoms.  There also are current findings of lung disabilities.  Therefore, the determinative issue is whether there is competent and probative evidence of a relationship between the present lung disabilities and the in-service injury.

With respect to the asthma disability, as the Veteran was treated for pneumonia in service, the presumption of aggravation arises and the determinative issue is whether any increase in disability was beyond the natural progress of the disease.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

The negative evidence consists of a VA examination report dated in December 2009.  The examiner noted that the claims file was reviewed but that with respect to the bronchial asthma, the examiner could not relate this lung condition to service without resort to speculation based on the currently available information.  Regarding pneumonia, the examiner noted that pneumonia was a lung infection that usually resolved with treatment and did not cause asthma.

The positive evidence consists of medical opinions dated in January 2010 from private Drs. Baul and Kumar.  Dr. Baul stated that the Veteran was well-known to him and had multiple attacks of asthma over the years requiring emergency care.  He had suffered multiple bouts of pneumonia in service and was hospitalized for approximately 30 days.  Dr. Baul found that the Veteran's prior pneumonia more likely than not had contributed to his current problems with bronchospasm.

Dr. Kumar noted that the Veteran spent a month in the hospital during World War II because of bronchitis and pneumonia.  He subsequently became persistently short of breath and was diagnosed with asthma and eventually chronic obstructive pulmonary disease.  He had never smoked in his life.  At present he was using nebulizer treatment once or twice a day and also took oxygen at nighttime, which he had been doing for many years.  Pulmonary function studies showed severe restrictive disease with FEV1 unchanged as compared to the previous pulmonary function test.  The impression included chronic obstructive pulmonary disease with chronic dyspnea, stable.  Dr. Kumar stated that it appeared that the Veteran's pulmonary issues were precipitated by his hospitalization during World War II with bronchitis and pneumonia.  Subsequently, the Veteran developed symptoms of asthma that he never had prior to the hospitalization.

The Board notes that, in adjudicating a claim, it is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, the United States Court of Appeals for Veterans Claims (Court) has declared that, in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

Again, with respect to asthma, the Board finds that the presumption of soundness does not attach in this case. 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b)(1) (2011).  This is so because the examiner noted moderate asthma on entrance examination in May 1943.

The record demonstrates that the Veteran's pre-existing asthma underwent an increase in severity during service.  The service treatment records show that the Veteran was treated for pneumonia in service.  There is no clear and unmistakable evidence to rebut the presumption of aggravation that arose after the Veteran was treated for pneumonia in service.  None of the medical evidence of record notes that the severity of the Veteran's asthma did not increase beyond its natural progression.  In fact, Dr. Kumar noted that the Veteran had never experienced the type of asthma symptoms he had after his treatment for pneumonia in service prior to this hospitalization.  The totality of this evidence is in favor of the Veteran's aggravation claim, and therefore, the claim for service connection for asthma based upon in-service aggravation is allowed.  Based on the foregoing, the Board finds that the evidence supports a finding that the Veteran's asthma was aggravated during service.  

The Board also finds that the evidence supports a finding that the Veteran's bronchitis was caused by his in-service diagnosis of pneumonia.  In making this determination, the Board notes that the Veteran is competent to report the symptoms of coughing and wheezing.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Moreover, the Board finds the Veteran's reports of chronic symptomatology since service to be credible.  His records are internally consistent, and it is facially plausible that he has had the same symptomatology since he was treated for his pneumonia in service.  The Veteran has consistently reported that he has had coughing and wheezing since months after his discharge from service and medical records also document treatment for these symptoms since the Veteran's discharge.  As such, the Board finds that the Veteran's statements are credible and probative, and add weight to the overall claim; and all doubt is resolved in the Veteran's favor that he has experienced continued symptomatology since service.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996).  

Further, the Board finds it significant that, after taking a verbal history of the Veteran's medical problems and examining the Veteran, Drs. Baul and Kumar provided the opinion that the Veteran's current lung disorders were related to his service in World War II when he was treated for pneumonia.  The Board finds the medical opinions of Drs. Baul and Kumar to be probative as to the etiology of the Veteran's lung disorders.  

The Board also acknowledges the December 2009 VA examiner's opinion that the issue of whether the Veteran's asthma could be related to service could not be resolved.  The VA examiner did not provide a supporting rationale for this opinion.  See Jones v. Shinseki.  Moreover, the examiner's vague statement that pneumonia usually resolves without treatment does not address the issue at hand, namely whether the Veteran's pneumonia resulted in any residuals.  His pneumonia clearly required treatment as he was hospitalized for one month for pneumonia during his military service.  Also the VA examiner did not consider the Veteran's competent and credible lay evidence of chronic symptomatology since service, which this lessens the probative value of the December 2009 opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993)) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  Thus, the Board does not lend much credence to the opinion of the December 2009 VA examiner.  

On the other hand, the Board, in its role as a finder of fact, finds the Veteran's reports regarding continuity of symptomatology since service, the medical documentation of chronic symptoms since service, as well as Drs. Baul's and Kumar's positive opinions to be persuasive in determining the onset and etiology of the Veteran's current lung disabilities. 

Therefore, the Board finds that the Veteran meets all three elements required for service connection for a lung disorder to include bronchitis.  He is currently diagnosed with bronchitis and chronic obstructive pulmonary disease.  He was treated for pneumonia in service.  Additionally, the Veteran has consistently reported the same symptomatology and has submitted statements to VA attesting to this symptomatology since his discharge from service in February 1946.  Moreover, medical records also support the finding of chronic symptoms since service.  Finally, Drs. Baul and Kumar have attributed the Veteran's current lung disabilities to the in-service treatment for pneumonia, thereby providing the necessary nexus between the claimed in-service diagnosis and the present disability.  Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for a lung disorder including bronchitis is warranted.


ORDER

New and material evidence has been received to reopen a service connection claim for a lung disorder, to include asthma and bronchitis; and entitlement to service connection is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


